             Case 1:20-cv-11683-DPW Document 1 Filed 09/11/20 Page 1 of 4



                                               United States District Court
                                      District of Massachusetts – Eastern Division



  Daniel Lavoie,

                         Plaintiff,
             v.

  Pain D’Avignon II, Inc.,

                          Defendant.


                                 Plaintiff’s Complaint and Jury Demand

        Plaintiff Daniel Lavoie states as follows for his complaint and jury demand against Pain

D’Avignon II, Inc.

                                                    Parties

        1.        Daniel Lavoie (“Mr. Lavoie”) is a Massachusetts resident residing in Barnstable

County.

        2.        Pain D’Avignon II, Inc. (“Pain D’Avignon”) is a Delaware corporation with a

principal office located at 15 Hinckley Road, Hyannis, Massachusetts 02601.

                                              Factual Allegations

        3.        Pain D’Avignon owns and operates a commercial and retail bakery located at 15

Hinckley Road, Hyannis, Massachusetts 02601.

        4.        Mr. Lavoie worked at Pain D’Avignon from April 2014 through early September

2020.

        5.        Throughout his employment, Pain D’Avignon paid Mr. Lavoie a salary.

        6.        Mr. Lavoie’s most recent salary was $900/week.




                                                                                                    1
            Case 1:20-cv-11683-DPW Document 1 Filed 09/11/20 Page 2 of 4



       7.      During the course of his employment, Mr. Lavoie worked in excess of 50 hours, on

average, in a workweek.

       8.      During many workweeks, Mr. Lavoie worked as many as 60 hours in a workweek.

       9.      Pain D’Avignon classified Mr. Lavoie as exempt from state and federal overtime

regulations and did not pay him an overtime premium.

       10.     Pain D’Avignon classified Mr. Lavoie in this fashion despite him not meeting any

applicable exemption to state or federal overtime regulations.

       11.     Mr. Lavoie spent 100% of his entire workday performing non-exempt tasks

including: receiving, maintenance, slicing bread, packaging bread, and making deliveries.

       12.     These tasks are the same tasks performed by bakery production employees Pain

D’Avignon classifies as not exempt from overtime.

       13.     Mr. Lavoie’s primary duty was performing non-exempt bakery production tasks.

       14.     Mr. Lavoie’s primary duty was not managing a department or subdivision of Pain

D’Avignon.

       15.     At all times, Pain D’Avignon had actual and constructive knowledge of the hours

worked by Mr. Lavoie.

                      Count 1 – Unpaid Overtime – M.G.L. ch. 151 §§1A-1B

       16.     Mr. Lavoie incorporates by reference his previous allegations.

       17.     Pain D’Avignon was Mr. Lavoie’s employer for purposes of M.G.L. ch. 151 §§1A-

1B.

       18.     Mr. Lavoie was engaged in an occupation for purposes of M.G.L. ch. 151 §§1A-1B.

       19.     Mr. Lavoie worked more than 40 hours in a workweek without being paid an

overtime premium.




                                                                                                  2
          Case 1:20-cv-11683-DPW Document 1 Filed 09/11/20 Page 3 of 4



        20.      Pain D’Avignon’s failure to pay Mr. Lavoie an overtime premium violated

Massachusetts law.

                            Count 2 – Unpaid Wages – M.G.L. ch. 149 §148

        21.      Mr. Lavoie incorporates by reference his previous allegations.

        22.      Pain D’Avignon was Mr. Lavoie’s employer for purposes of M.G.L. ch. 149 §148.

        23.      Mr. Lavoie was engaged in an occupation for purposes of M.G.L. ch. 149 §148.

        24.      Pain D’Avignon did not pay Mr. Lavoie all wages to which he was entitled under

Massachusetts law.

        25.      Pain D’Avignon’s failure to pay Mr. Lavoie all wages he was owed violated

Massachusetts law.

                          Count 3 – Unpaid Overtime – 29 U.S.C. §201 et seq.

        26.      Mr. Lavoie incorporates by reference his previous allegations.

        27.      Pain D’Avignon was Mr. Lavoie’s employer for purposes of the Fair Labor

Standards Act.

        28.      Pain D’Avignon failed to pay Mr. Lavoie an overtime premium for all hours worked

over forty in a workweek.

        29.      Pain D’Avignon’s failure to do so violated 29 U.S.C. §201 et seq.

        30.      Pain D’Avignon is subject to the requirements of the FLSA because it had annual

gross sales and/or business done in excess of $500,000.

        31.      Mr. Lavoie is entitled to the protections of the FLSA as it relates to his employment

with Pain D’Avignon because he engaged in interstate commerce and/or in the production of goods

for interstate commerce, and/or in activities directly essential to such production.




                                                                                                         3
            Case 1:20-cv-11683-DPW Document 1 Filed 09/11/20 Page 4 of 4



                                         Request for Relief

       Mr. Lavoie asks this Court to issue an order for the following relief:

       A.      The practices complained of in this complaint violated Massachusetts and federal

law;

       B.      Pain D’Avignon is liable to Mr. Lavoie for these violations and must compensate

him in an amount equal to unpaid wages, triple damages, attorneys’ fees, interest, and costs; and

       C.      Any other relief this Court deems appropriate.



                                                       Respectfully submitted,




                                                       ____________________________________
                                                       Benjamin Knox Steffans (BBO# 568535)
                                                       Steffans Legal LLC
                                                       7 North Street, Suite 307
                                                       Pittsfield, Massachusetts 01201
                                                       bsteffans@steffanslegal.com
                                                       413-418-4176
                                                       Attorney for Plaintiff

                                                       September 11, 2020




                                                                                                    4
